     Case 3:20-cv-00371-JLS-MSB Document 35 Filed 04/19/21 PageID.224 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARTHUR THOMPSON, an individual, and                Case No.: 20cv371-JLS(MSB)
      on behalf of others similarity situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT MOTION TO
13                                                       CONTINUE [ECF NO. 34]
      v.
14
      NSC TECHNOLOGIES, LLC, et al.,
15
                                    Defendants.
16
17
18
19         On April 16, 2021, the parties filed a “Joint Motion to Continue Discovery and
20   Class Certification Motion Deadlines.” (ECF No. 34.) In support, they assert that they
21   completed a mediation on February 23, 2021, but the case did not settle, and the
22   parties continued to diligently pursue discovery. (Id. at 2.) The parties further state that
23   they have been meeting and conferring on Plaintiff’s Federal Rule of Civil Procedure
24   30(b)(6) deposition notices and on subsequent amended notices, and, while the parties
25   reached agreement as to some matters, they believe that some matters will need to be
26   addressed in an Informal Discovery Dispute Conference. (Id. at 2-3.) The parties also
27   contend that there have been scheduling difficulties for those depositions due to
28   personnel changes in Defendants’ operations, which have delayed commencement of
                                                     1
                                                                                      20cv371-JLS(MSB)
     Case 3:20-cv-00371-JLS-MSB Document 35 Filed 04/19/21 PageID.225 Page 2 of 2

1    the depositions. (Id. at 3.) Finally, the parties maintain that they are meeting and
2    conferring on proposed inspections of the BAE shipyard where the Plaintiff worked
3    because there are issues with conducting an inspection there due to the security
4    protocols and restrictions in place where work on U.S. Navy vessels is performed. (Id.)
5    The parties thus ask the Court to continue their current deadlines to complete class
6    discovery and to file a motion for class certification by forty-five days. (Id.)
7             Having considered the parties’ joint motion, and finding good cause, the Court
8    GRANTS the motion. Accordingly, the Court issues the following ORDERS:
9             1.    The deadline to complete class discovery is continued from May 17, 2021,
10   until July 1, 2021.
11            2.    The deadline to file a motion for class certification is continued from June 9,
12   2021, until July 26, 2021.
13            All other deadlines and requirements remain as previously set. (See ECF Nos. 22
14   & 29.)
15            IT IS SO ORDERED.
16   Dated: April 19, 2021
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                                        20cv371-JLS(MSB)
